Citation Nr: 0526386	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased initial evaluation for the 
veteran's service connected asthma, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased initial evaluation for the 
veteran's service connected residuals of a right thumb 
fracture, currently evaluated as noncompensably disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to August 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that granted the veteran service connection for 
asthma at a 10 percent evaluation, and for the residuals of a 
right thumb fracture at a noncompensable level.  During the 
course of this appeal, a rating decision dated July 2003 
increased the veteran's evaluation for his service connected 
asthma to 30 percent.  That decision also granted the veteran 
service connection for numerous issues that had previously 
been in contention.  Therefore the issues remaining in 
appellate status are as noted above.


FINDINGS OF FACT

1.  The veteran's service connected asthma is currently 
manifested by shortness of breath and wheezing, with a 
FEV-1/FVC of 69 percent of predicted.

2.  The veteran does not currently have any residuals 
related to his in service fracture of the right thumb.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating 
in excess of 30 percent for the veteran's service-
connected bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West. 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2004).

2.  The criteria for the assignment of a compensable 
initial rating for the veteran's service-connected 
residuals of a right thumb fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5152, 5224, 5228 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a statement of the case 
dated December 2002, a VCAA letter dated March 2001, and a 
supplemental statement of the case dated August 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several examinations during the 
course of this appeal, and a hearing before the undersigned 
Veterans Law Judge in January 2004.  The veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Background

Historically, the Board notes that service connection for 
asthma, at a 10 percent evaluation, and a fracture of the 
right thumb, at a noncompensable evaluation, were granted by 
an April 2002 rating decision.  This decision was based on 
service medical records which showed that the veteran was 
discharged from service due to mild persistent asthma, which 
was found to be related to occupational exposure in service, 
and on service medical records which showed that the veteran 
fractured his right thumb in service in January 1998.  The 
veteran continues to disagree with the initial ratings 
assigned for these disabilities.  During the course of this 
appeal, the veteran's evaluation for his service connected 
asthma was increased to a 30 percent evaluation, however the 
veteran continues to disagree with the level of disability 
assigned.

The veteran received a VA examination for his thumb in March 
2003.  At that time, he reported that he had never had any 
problems with his hand previously or presently.  He indicated 
that his only problem was with his wrist.  (The Board notes 
that the veteran is service connected for a wrist 
disability).

The veteran received a VA respiratory examination in March 
2003.  At that time, the veteran reported a cough when 
exposed to paint fumes.  He noted the use of medication to 
control his symptoms.  There was no evidence noted of 
restrictive disease.  Pulmonary function tests were noted to 
show a mild obstructive defect.  DLCO was within normal 
limits.  Chest X-ray was normal.  The veteran was diagnosed 
with a moderate obstructive ventilatory defect, with no 
restrictive ventilatory defect, and no bronchial asthma found 
during examination.

The veteran underwent VA pulmonary function testing in April 
2003. At that time, a moderate obstructive lung defect was 
noted.  The airway obstruction was confirmed by the decrease 
in flow rate at peak flow and flow and 50% and 75% of the 
flow volume curve.  The examiner noted that an additional 
restrictive lung defect could not be excluded by spirometry 
alone.  Diffusion capacity was within normal limits.  FVC 
changed by 22 percent.  FEV1 changed by 48 percent.  FEF 25-
75 changed by 121 percent, which was interpreted as a good 
response to a bronchodilator.  FEV-1/FVC was 69 percent of 
predicted.  FEV-1 was 82 percent, and DLCO was 108 percent.

The veteran received a hearing at the RO before the 
undersigned Veterans Law Judge in January 2004.  At that time 
the veteran submitted documents regarding the nature and 
quantity of chemicals he was exposed to in service that 
triggered his asthma.  The veteran reported problems with 
asthma when cleaning or exercising.  The veteran reported 
symptomatology of shortness of breath and wheezing.  He 
indicated that he required regular medication.

As to the veteran's thumb, he noted that he no longer had any 
limitation of motion, but did have occasional pain on use.  
He noted that he sometimes had problems with his wrist as 
well, and had trouble differentiating his wrist pain and his 
thumb pain.  He reported no loss of range of motion of the 
thumb.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

The Board notes that the veteran's service connected asthma 
is currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2004).  Under this Code, a 30 
percent evaluation is warranted for bronchial asthma where 
any of these conditions is manifested by FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  The next schedular evaluation 
of 60 percent requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.
 
The veteran's thumb is currently rated as noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2004).  Diagnostic Code 5224 provides for assignment of a 10 
or 20 percent rating based on ankylosis of the thumb.  A 10 
percent rating is warranted for favorable ankylosis of the 
thumb and a 20 percent rating is warranted for unfavorable 
ankylosis of the thumb.  The note following this code states 
that consideration should also be given as to whether 
evaluation as amputation is warranted and whether additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the major thumb at the distal joint 
or through the distal phalanx.  A 30 percent rating is 
warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx.  
Finally, a 40 percent rating is warranted for amputation of 
the major thumb with metacarpal resection. 38 C.F.R. § 4.71a, 
Diagnostic Code 5152.

The Board notes that the veteran could also be rated under 
Diagnostic Code 5228, for limitation of motion of the thumb.  
This code provides for assignment of a 10 percent rating for 
limitation of motion of the thumb when there is a gap of one 
to two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent rating is warranted for limitation of motion of 
the thumb when there is a gap of more than two inches (5.1 
cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. 38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 30 percent 
disabled for his service connected asthma.  In this regard, 
the Board notes that the results of the veteran's pulmonary 
function testing in April 2003 found the veteran to have FEV-
1/FVC of 69 percent, and a FEV-1 of 82 percent.  Comparing 
these findings with Diagnostic Code 6602 indicates that a 30 
percent rating is warranted, for a FEV-1/FVC between 56 and 
70 percent.  There has been no evidence presented to indicate 
that the veteran has at any time had an FEV-1 of 40 to 55 
percent predicted, or a FEV-1/FVC of 40 to 55 percent 
predicted, such that a higher rating would be warranted.  
Therefore, the Board finds the veteran is properly rated as 
30 percent disabled for his service connected asthma.

Again taking into account all relevant evidence, the Board 
finds that the veteran is currently properly rated as 
noncompensably disabled for the service connected residuals 
of his right thumb injury.  In this regard, the Board notes 
no evidence of record indicates that the veteran's thumb is 
ankylosed, in either a favorable or unfavorable position, 
such that a rating would be warranted under Diagnostic Codes 
5224 or 5152.  The veteran was noted on VA examination to 
have no complaints relating to his thumb, and during his 
hearing testimony of January 2004 demonstrated complete range 
of motion.  Therefore a rating under the codes concerning 
anklyosis of the thumb would not be appropriate.  As to 
Diagnostic Code 5228, governing limitation of motion, the 
Board notes that the veteran has not been found to have any 
limitation of motion of the thumb; and specifically notes 
that the veteran was able to oppose his thumb with his 
fingers during his January 2004 hearing.  Therefore, the 
Board finds that the veteran does not meet the minimum 
standards for a 10 percent rating under this code, which 
would require a gap of one to two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  As the veteran does not meet the minimum 
requirements for a compensable rating under the code 
governing limitation of motion, the Board finds the veteran 
is properly rated as noncompensable under this code.

The Board also points out that no evidence of record 
indicates that the veteran has any degenerative findings 
established by X-ray in his thumb, therefore, a rating under 
the codes governing degenerative or traumatic arthritis is 
not in order.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as these issues deal with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 30 
percent rating has been in effect since the effective date of 
service connection for asthma, and the noncompensable rating 
has been in effect since the effect date of service 
connection for the residuals of the veteran's right thumb 
fracture, and at no time has it been medically demonstrated 
that this disability has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased initial evaluation for the 
veteran's service connected asthma, currently evaluated as 30 
percent disabling, is denied.

Entitlement to an increased initial evaluation for the 
veteran's service connected residuals of a right thumb 
fracture, currently evaluated as noncompensably disabling, is 
denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


